DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and arguments filed on June 10, 2021 have been entered and carefully considered. Claims 1 – 3 and 6 – 8 are pending in this application. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Wang, Feng and Schuette as detailed in the Office action mailed March 03, 2021. The invention as currently claimed is not found to be patentable for reasons herein below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1 – 3 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2011/0159235 A1 (Wang) in view of Feng et al. US 2010/0041294 A1 (Feng) and further in view of Kajander US 2007/0122603 A1 (Kajander), Schuette et .    

Considering claims 1, 2 and 8, Wang teaches an artificial leather, which includes a substrate and an elastic film. The substrate is a non-woven fabric substrate made from composite fibers. The elastic film is located on a surface of the substrate. The material of the elastic film is elastopolymer, such as thermoplastic polyurethane or TPU; thermoplastic polyester elastomer or TPEE [Abstract and 0040]. Further, Wang teaches that the composite fibers comprised in the nonwoven substrate comprise a first component material such as polyamide or polyester, such as polyethylene terephthalate (PET), polybutylene terephthalate (PBT), polytrimethylene terephthalate (PTT), and modifications or copolymers thereof. The polyamide polymers are polyamide-6 (PA6), polyamide-66 (PA66), polyamide-12 (PA12), and modifications or copolymers thereof; and a second material such as TPEE, or thermoplastic polyolefin TPO [0027 and 0028]. As to the limitation requiring that the textile is made of composite “filaments”; Wang teaches at [0039] that textile is made of a composite staple fiber or composite long fiber (considered a filament) formed of at least two of the above compositions. 
Moreover, Wang does not suggest that the composite filaments have a core sheath configuration. However, Feng teaches a core-sheath fiber, nonwoven and artificial leather, wherein the core comprises 0.1 to 10 wt % of carbon black pigment particles. The sheath surrounds the core preventing the core from being exposed. Because the carbon black pigment particles are mainly distributed in the core and the core is surrounded by the sheath with little or no carbon black pigment particles, a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a core sheath configuration for the composite filaments suggested by Wang when it is desired to provide the artificial leather with improved compatibility with polyurethane.
Moreover, the combination Wang-Feng does not recognize that the polyurethane component is a thermoplastic TPU having a melt index between 4 and 50. However, Kajander teaches a waterproof membrane containing high strength fibers bonded together with one or more urethanes, wherein the web can be formed by forming a web by any method from bicomponent core/sheath fibers, the sheath comprising one or more urethanes [Abstract]. The preferred urethane in the sheath are for example the ether based polyurethanes including Noveon, Inc.'s ESTANE, from which several are mention Kajander’s disclosure at [0011]. Further, Kajander teaches of course, like or similar urethane products from Noveon or from other suppliers are also usable in the invention [0011]. As to the melt index limitation, the examiner submits the Bajaj disclosure as evidence that some of the STANE TPUs have a melt index within the claimed range, STANE 58144 MI of 20 [0057] and STANE 58142 MI of 25 [0056]. Therefore, it would have been obvious to one of ordinary skill in the art before the 
As to the limitation regarding the thickness of the elastomer film Wang teaches that in forming said film, the applying and drying steps may be repeated according to different function or thickness requirements to form a multilayer elastic film [0041]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the elastomer film thickness since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed elastomer film thickness is critical and has unexpected results. In the present invention, one would have been motivated to optimize the elastomer film thickness motivated by the desire to optimize the touch feel and softness of the artificial leather.   
As to the limitation for the film to be a non-foamed film, none of the three methods taught by Wang at [0042 – 0044], includes any step for creating foam.
Moreover, Wang does not specifically teach or suggest that the non-woven fabric substrate made from composite fibers has a tensile strength between 1 and 25 Kg/25.4mm as required by amended claim 1. However, Schuette teaches a composite material, in particular imitation leather, the composite material comprising (i) a top layer and (ii) a nonwoven substrate layer [0001 – 0003 and 0027]; wherein the nonwoven substrate (ii) may have in the preferred embodiments a tensile strength of from 5 
As to the limitation in claim 1, requiring that the composite filament has a denier between 0.001 and 20 dpf, this is also rendered obvious by the cited prior art, because Feng teaches in the Examples that the composite core-sheath filament has a fineness of 12 dpf. 
As to the limitation in claim 1 requiring that the density of the composite filament is between 0.8 and 1.4 g/cm3 inclusive; this is considered to be an inherent property of the composite filament suggested by the prior art. Support for said expectation is found in the use of same materials and the same configuration for the composite filament, i.e. a core comprising polyamide or polyester, such as polyethylene terephthalate (PET); and a sheath comprising TPU [Wang at 0027 and 0028 Kajander [0011]]; wherein the core-sheath fiber contains 10 to 90 wt % of the core and 10 to 90 wt % of the sheath [Feng at 0019].  


Considering claim 3, Wang in view of Feng and Schuette is relied upon as set forth above in the rejection of claim 1. Further, the additional limitation directed to the  method of bonding the elastomer film is considered to be a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, 

Considering claim 6, Wang in view of Feng and Schuette is relied upon as set forth above in the rejection of claim 1. Further, the additional limitation in the instant claim is also rendered obvious by the cited prior art combination, because Wang teaches at [0039] that the filaments which are blended with the composite fiber to form the non-woven fabric may include one or filaments. The filaments may be formed of a single composition selected from the group consisting of polyester polymers, polyamide polymers, and polyolefin polymers, or a composite staple fiber or composite long fiber formed of at least two of the above compositions.

Considering claim 7, Wang in view Feng and Schuette is relied upon as set forth above in the rejection of claim 1. Further, the additional limitation in the instant claim is also rendered obvious by the cited prior art combination, because Feng teaches that preferably the core-sheath fiber contains 10 to 90 wt % of the core (10) and 10 to 90 wt % of the sheath (20) [0019].

Response to Arguments

Applicant's amendments and arguments filed on June 10, 2021 have been entered and carefully considered. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Wang, Feng and Schuette as detailed in the Office action mailed March 03, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.  

Applicant’s arguments filed on June 10, 2021 have been carefully consider but they moot in view of the new grounds of rejection presented above. 

Conclusion

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO E. LOPEZ whose telephone number is (571)270-1150.  The examiner can normally be reached on 9AM-5PM M-F. 



14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786


/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786